Name: Commission Decision (EU) 2018/1905 of 28 November 2018 on the proposed citizens' initiative entitled Ã¢ EU wide referendum whether the European Citizens want the United Kingdom to remain or to leave!Ã¢ (notified under document C(2018) 8006)
 Type: Decision
 Subject Matter: European construction;  electoral procedure and voting;  parliament;  Europe
 Date Published: 2018-12-06

 6.12.2018 EN Official Journal of the European Union L 310/27 COMMISSION DECISION (EU) 2018/1905 of 28 November 2018 on the proposed citizens' initiative entitled EU wide referendum whether the European Citizens want the United Kingdom to remain or to leave! (notified under document C(2018) 8006) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed initiative entitled EU wide referendum whether the European Citizens want the United Kingdom to remain or to leave! is stated as follows: All European Citicens should have the possibility to express their politicical opinion, whether they wish the United Kingdom to stay in the European Union. (2) The main objectives of the proposed initiative are: This referendum is not a binding plebiscite but a public opinion poll. European Commission should support this public opinion poll giving all European Citicens in all 28 memberstates, the possibility to express their wish whether the Brexit should happen or not. We hope that we can count on the 100 %th support of the European Commission, primarily because we believe that it cannot be tolerated that all European citizens, were misled in a public referendum by promises and statements which in no way reflect reality. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) The right of any Member State to withdraw from the European Union is enshrined in Article 50(1) of the TEU, according to which any Member State may decide to withdraw from the Union in accordance with its own constitutional requirements. (6) While the European Commission regrets the decision of the United Kingdom to withdraw from the European Union, as stated by Jean-Claude Juncker, President of the European Commission jointly with Martin Schulz, President of the European Parliament, Donald Tusk, President of the European Council and Mark Rutte, Holder of the Presidency of the Council of the European Union, on 24 June 2016 (2), there is no legal basis in the Treaties which would allow for the adoption of a legal act relating to the decision-making process within a Member State in connection with the notification of that Member State's intention to withdraw from the Union pursuant to Article 50 TEU. (7) For these reasons, the proposed citizens' initiative entitled EU wide referendum whether the European Citizens want the United Kingdom to remain or to leave! manifestly falls outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties within the meaning of Article 4(2)(b) of the Regulation, read in conjunction with Article 2, point 1, thereof, HAS ADOPTED THIS DECISION: Article 1 The registration of the proposed initiative entitled EU wide referendum whether the European Citizens want the United Kingdom to remain or to leave! is hereby refused. Article 2 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative called EU wide referendum whether the European Citizens want the United Kingdom to remain or to leave!, represented by Erich Hutter and Tanja GluÃ ¡iÃ  acting as contact persons. Done at Brussels, 28 November 2018. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1. (2) http://europa.eu/rapid/press-release_STATEMENT-16-2329_en.htm